          Case 2:15-cr-00096-JS Document 132 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    :          CRIMINAL ACTION
                                             :
   v.                                        :          No. 15-96-1
                                             :
 MARC HUBBARD                                :

                                        ORDER

        AND NOW, this 20th day of November, 2020, upon consideration of Defendant Marc

Hubbard’s Pro Se Motion for Compassionate Release and the Government’s opposition, and for

the reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document

129) is DENIED without prejudice.



                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.
